—Motion by the defendant for a writ of error coram nobis to vacate a decision and order of this court dated May 21, 1990 (People v Rodriguez, 161 AD2d 737), which determined an appeal from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered October 6, 1986, on the ground of ineffective assistance of appellate counsel.
Ordered that the motion is denied.
Upon reviewing the papers filed in support of the motion and the papers filed in opposition thereto, we find that the defendant’s appellate counsel satisfied the constitutional standard of effective assistance by capably presenting nonfrivolous issues for this court’s consideration (see, Jones v Barnes, 463 US 745; People v Purcell, 160 AD2d 900; People v Settembre, 152 AD2d 681). Kooper, J. P., Sullivan, Harwood and Balletta, JJ., concur.